                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.
                                      Plaintiff(s),
                 v.
                                                         FINAL PRETRIAL CONFERENCE
COX COMMUNICATIONS, INC.,                                      Case No. 1:18CV950
et al.
                                      Defendant(s)
                                      .


HONORABLE LIAM O’GRADY presiding                                        Court Reporter:
Deputy Clerk: Amanda                                                    Hearing Began: 1:33 p.m.
Proceeding Held: June 21, 2019                                          Hearing Ended: 1:51 p.m.
Appearances:

- Parties enter their appearances


- Counsel states that discovery ends on July 2.
- Jury trial scheduled for December 2, 2019 @ 10:00 a.m.
- Court and counsel discuss scheduling and extending summary judgment deadline.
- Parties state that they have not participated and/or scheduled mediation.
- Counsel are directed to contact Judge Anderson’s chambers to schedule mediation; this should be done
before dispositive motions.
